   Case 4:20-cv-00462-P Document 12 Filed 07/20/20             Page 1 of 1 PageID 29



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

THOMAS KEWITT,              §
                            §
    Plaintiff,              §
                            §
                               Civil Action No. 4:20-cv-00462-P
v.                          §
                            §
AMERICAN EXPRESS COMPANY, §
                            §
    Defendant.              §
                            §
                            §
                    FINAL JUDGMENT
       This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58 and

in accordance with the Notice of Settlement (ECF No. 11):

       It is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED with prejudice.

       It is further ORDERED, ADJUDGED, and DECREED that all costs and expenses

are taxed against the party incurring the same.

       The Clerk shall transmit a true copy of this Final Judgment to the parties.

       SO ORDERED on this 20th day of July, 2020.



                                     Mark T. Pittman
                                     UNITED STATES DISTRICT JUDGE
